Citation Nr: 1428751	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in September 2010, when it was remanded for additional development.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the claims file indicates the Veteran may have applied for vocational rehabilitation benefits in 2004.  The Veteran's vocational rehabilitation file and any other related documents, if they exist, are potentially relevant to his TDIU claim and should be obtained.

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for chronic lumbar strain syndrome with disc degeneration and hernia ion, L5-S1, evaluated as 40 percent disabling; peripheral neuropathy of the left lower extremity associated with chronic lumbar strain syndrome with disc degeneration and hernia ion, L5-S1, evaluated as 10 percent disabling; and peripheral neuropathy of the right lower extremity associated with chronic lumbar strain syndrome with disc degeneration and hernia ion, L5-S1, evaluated as 10 percent disabling.  The Veteran's combined rating, as per 38 C.F.R. § 4.25 (2013), is 50 percent; therefore, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2013) for a TDIU.

However, VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2013), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this regard, the Veteran was afforded a VA examination in November 2011 in part to evaluate whether his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  The VA examiner reported that the Veteran would be unemployable in any position that required prolonged sitting, standing, walking, heavy lifting, or continuous driving, and that the Veteran is capable of only sedentary work, that allows him to frequently change positions due to his chronic back and leg pain.  The examiner concluded that it was less likely than not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful employment.  

However, the Veteran's previous employment has consisted predominantly of driving vehicles, in particular buses and taxi cabs.  Additionally, while the Veteran appears to have completed two years of college toward a degree in criminal justice, the record contains no evidence that the Veteran completed his degree.  Taken together, the above facts suggest the Veteran's service-connected disabilities may preclude him from securing or following a substantially gainful occupation.

Nevertheless, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the TDIU claim.

Thus, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA vocational rehabilitation file and any related documents and associate them with his claims file.  Any response should be documented.

2.  Submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2013).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

3.  Thereafter, readjudicate the Veteran's TDIU claim based upon the relevant evidence, to include the response from the Under Secretary for Benefits or the Director of Compensation and Pension Service and the November 2011 examination report.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



